Citation Nr: 0630657	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The case was brought before the Board in March 2005, at which 
time the claim for service connection for lumbosacral strain 
was reopened and remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a new VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal. 


FINDING OF FACT

The veteran currently has a low back condition, but there is 
no competent evidence that shows a causal link between his 
condition and any remote incident of service.


CONCLUSION OF LAW

The veteran's back condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his low back pain began in-service 
and is a result of a December 1986 basketball injury where he 
injured his right hip. The veteran alleges that either his 
condition is a direct result of his military service or 
developed as a result of his hip injury. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm the veteran's 
December 1986 injury and subsequent complaints and treatment 
for right hip pain. The records also indicate the veteran was 
seen twice in February 1988 for recurring back pain, reported 
at that time to be for 2 months. No abnormality was found, 
but the veteran was referred to the orthopedic clinic for a 
"fitness for duty determination." Ultimately, the veteran 
was found medically unfit for retention in June 1988 and 
separated in July 1988.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic back condition is factually 
shown during service. The Board concludes it was not. 
Although the veteran was seen for back pain complaints, no 
actual diagnosis was ever rendered. More compelling, all 
follow-up treatment records after his February 1988 
complaints of back pain are completely silent as to any low 
back complaints, treatments or diagnoses. Rather, the veteran 
complained solely of his right hip pain in all the follow-up 
treatments in the orthopedic clinic as well as the medical 
board evaluation for his fitness for duty. His medical 
discharge, moreover, was due to chronic right hip pain, not 
for any lumbar spine condition. 

The Board notes that the veteran's June 1986 enlistment 
examination was normal whereas the veteran reported 
"recurrent back pain" on his May 1988 separation 
examination. Notwithstanding the self-reported problem, 
however, the veteran only complained of his back twice during 
his military service and follow-up appointments were negative 
for any complaints, treatments or diagnoses of any lumbar 
spine conditions. In short, his service medical records are 
simply devoid of any findings consistent with a chronic back 
condition.  This conclusion is supported by the VA 
examination performed in 1988, which found, in pertinent 
part, no chronic lumbar spine disorder was present.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current back 
condition is related to any remote incident in service. The 
Board concludes it is not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any back 
symptomatology until February 1998, nearly ten years later. 
At that time, the veteran was receiving chiropractic 
treatment, to include MRI testing and regular spine 
adjustments. A January 1999 MRI revealed herniated discs and 
the treating chiropractor diagnosed the veteran with chronic 
lumbar facet syndrome. 

VA outpatient treatment records show the veteran was 
hospitalized in November 2001 after injuring his back lifting 
a heavy mower. At that time, the veteran reported an old back 
injury and a two year history of degenerative joint disease. 
CT scans, however, could not confirm the condition and merely 
showed very mild rotary scoliosis. The treating physician 
diagnosed the veteran with "acute myofascial strain."

The veteran underwent a VA examination in July 2002 where the 
examiner posed the theory that his lumbar spine pain could be 
related to his right hip condition, specifically opining that 
there is a "low percentage possibility" that his in-service 
right hip injury could have been a misdiagnosis and really 
"a byproduct of spine nerve root compression." The more 
probable scenarios, however, is the lumbar problem is merely 
a "coincidental and coexisting degenerative disease with 
some nerve-root compression and sciatica." In rendering the 
decision, the examiner made note of the fact that he did not 
have the claims file to review, thus making "a definitive 
opinion medically very difficult, if not impossible in this 
case."

The Board previously remanded the case to afford the veteran 
a new examination where the examiner would have the benefit 
of full review of the claims file and definitively opine on 
whether the veteran's lumbar spine condition was either 
directly related to his in-service complaints or otherwise 
related to his in-service hip injury. 

The veteran underwent the new examination in August 2005 
where the examiner diagnosed the veteran with degenerative 
disc disease of the lumbar spine. In rendering the diagnosis, 
the examiner opined as follows:

Review of the service medical records reveals one 
episode of lumbosacral strain in '88. I can find no 
further problems that would indicate the degenerative 
disk disease of 10 years later. My opinion is the back 
condition is not causing the hip condition nor is the 
hip condition causing the back condition. Again, the 
present degenerative disk disease of the lumbar spine is 
less likely than not related to the lumbar strain that 
occurred in 1988 on active duty. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
private treatment records and the prior July 2002 VA 
examination. Also compelling, although the ultimate diagnosis 
of the veteran's condition has differed, no medical provider 
has ever definitively linked the veteran's back condition 
with any incident of service or otherwise conflicted with the 
VA examiner's opinion. 

Indeed, the July 2002 examiner, in admitting the remote 
possibility that the veteran's back condition may be service-
related, specifically relayed that the possibility was very 
slight and the "more probable" explanation is the back 
condition is merely "coincidental" to his hip condition. 
Medical opinions such as the one in this case provided in 
2002, which are speculative, general or inconclusive in 
nature, cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); and 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).

The Board has considered the veteran's statements that he has 
suffered with pain ever since service. There simply is no 
medical evidence, however, to support continuity of 
symptomatology since 1988. Rather, the first reported 
treatment for back pain was not until February 1989, ten 
years after service. Although he believes that his low back 
condition was caused by his military service, he is a layman 
and has no competence to offer a medical diagnosis. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Regrettably, no doctor 
has ever definitively opined that any of his back conditions 
are related to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current back condition in 
service or for years thereafter. Furthermore, even assuming 
in-service injuries occurred, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2002 and September 2003.  Although 
these letters were phrased in terms of what evidence was 
needed to reopen the claim, a moot question at this time, the 
2002 letter also advised the veteran of the information 
necessary to substantiate a service connection claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
letters told him to provide any relevant information or 
evidence in his possession. The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. Although the notice provided 
to the veteran in 2002 and 2003 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and a statement of the case (SOC) 
was provided to the veteran in January 2004.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his low back condition can be directly 
attributed to service or his in-service hip injury. Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


